Citation Nr: 1126944	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an increased rating greater than 20 percent for a left elbow disability, status post fracture with traumatic arthritis.

3.  Entitlement to a compensable rating for chronic bronchitis.

4.  Entitlement to an increased rating greater than 10 percent for a left foot disability, status post fractures of the second, third, and fourth toes.

5.  Entitlement to an increased rating greater than 20 percent for a fungal infection affecting the feet and groin.

6.  Entitlement to an increased rating for left ulnar radiculopathy, rated as 10 percent disabling prior to January 20, 2009 and 20 percent from January 20, 2009.

7.  Entitlement to an increased rating for right knee chondromalacia, rated as 20 percent disabling prior to March 1, 2007 and 10 percent disabling from March 1, 2007, to include the propriety of the reduction from 20 percent to 10 percent, effective March 1, 2007.

8.  Entitlement to an increased rating for left knee chondromalacia, rated as 20 percent disabling prior to March 1, 2007 and 10 percent disabling from March 1, 2007, to include the propriety of the reduction from 20 percent to 10 percent, effective March 1, 2007.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 1973 to February 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran had a hearing before the Board in January 2010 and the transcript is of record.

The case was brought before the Board in January 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The claims must once again be remanded because the RO did not comply with the Board's prior remand instructions.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

When the Board last remanded the claims, it was to further assist the Veteran develop his claim, to include obtaining private and VA medical treatment records, provide the Veteran appropriate VA examinations, obtain any and all records at the Social Security Administration (SSA) associated with the Veteran's claim and denial of SSA disability benefits, and to readjudicate the Veteran's claim based on all new evidence obtained.

While it appears the RO completed the development steps in the Board's prior Remand, the RO neglected to readjudicate the claim and issue a Supplemental Statement of the Case (SSOC) based on the new evidence.

Specifically, the Board notes the last Supplemental Statement of the Case (SSOC) was issued in September 2009.  Since that time, private and VA medical records have been associated with his claims folder, to include an April 2011 VA examination, the Veteran's SSA records were obtained, and the Veteran provided testimony before the Board in January 2011.  None of this additional evidence was considered by the agency of original jurisdiction (AOJ).

If a SOC is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued to the veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  Corrective action is required.

The Board further notes that the SSA records obtained are on a disc, which was associated with the claims folder.  The RO should take this opportunity to print out the records and place the hard copies of the records in the claims folder.  

The RO should also make further attempts to obtain private treatment records and recent VA outpatient treatment records from March 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide the names, addresses and signed authorization of any and all health care providers who have provided treatment for the issues on appeal, to include Dr. H.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for VA medical records dated from March 2011 to the present.

2.  Print out any and all SSA records obtained by disc, and associate the hard copies of the records with the claims folder.

3.  The RO should then readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


